 



Exhibit 10.2
AMENDMENT NUMBER TWO
to the
INDENTURE
dated as of October 1, 2007,
between
OPTION ONE ADVANCE TRUST 2007-ADV2,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
          This AMENDMENT NUMBER TWO (this “Amendment”) is made and is effective
as of this 16th day of November, 2007, between Option One Advance Trust
2007-ADV2 (the “Issuer”), and Wells Fargo Bank, National Association (the
“Indenture Trustee”) to the Indenture, dated as of October 1, 2007, (the
“Indenture”) between the Issuer and the Indenture Trustee and accepted and
acknowledged by Greenwich Capital Financial Products, Inc., as Agent.
RECITALS
          WHEREAS, on the terms and conditions set forth herein, the Issuer has
requested that the Indenture Trustee amend the Indenture as provided herein;
          NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. As used in this Amendment, capitalized terms
have the same meanings assigned thereto in the Indenture.
          SECTION 2. Amendments.
          (a) Section 1.01 of the Indenture is hereby amended by replacing the
definition of “Facility Fee”, “Maximum Note Balance” and “Pricing Side Letter”
with the following definitions:
               “Facility Fee”: As defined in the Fee Side Letter.
               “Maximum Note Balance”: An amount equal to $750,000,000.
               “Pricing Side Letter”: The Amended and Restated Pricing Side
Letter, dated November 16, 2007 entered into by the Issuer and the Indenture
Trustee and consented to by the 66 2/3% Noteholder.”
          (b) Section 1.01 of the Indenture is hereby further amended by adding
the following subsection to the definition of “Funding Termination Event”:
               “(k) Option One, by no later than January 31, 2008, fails to
develop systems, reasonably acceptable to Agent, which monitor and track on a
daily basis and at the loan level Advance Reimbursement Amounts relating to Loan
Level Advances.”

 



--------------------------------------------------------------------------------



 



          (c) Section 1.01 of the Indenture is hereby further amended by adding
the following definition thereto:
               ““Fee Side Letter”: That certain letter, identified as such,
dated as of November 16, 2007 entered into by the Issuer and the Indenture
Trustee.”
          (d) Schedule I of the Indenture is hereby amended and restated in its
entirety as set forth in Exhibit A.
          (e) Schedule II of the Indenture is hereby amended and restated in its
entirety as set forth in Exhibit B.
          (f) Schedule A-2 of the Indenture is hereby amended and restated in
its entirety as set forth in Exhibit C.
          SECTION 3. Waiver. The parties hereto hereby waive the provisions of
Sections 8.02 and 8.04 of the Indenture requiring the delivery of Tax Opinions
and Opinions of Counsel with respect to any amendments of the Indenture.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Indenture shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Indenture or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Indenture, any reference in any of such items to the
Indenture being sufficient to refer to the Indenture as amended hereby.
          SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 6. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 7. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,

2



--------------------------------------------------------------------------------



 



representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By:   Wilmington Trust Company, not in its      individual capacity but
solely as Owner     Trustee              By:   /s/ Roseline K. Maney      
Name:   Roseline K. Maney        Title:   Vice President        WELLS FARGO
BANK, NATIONAL ASSOCIATION
as Indenture Trustee
            By:           Name:           Title:      

          Consented to by:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Agent and 66 2/3% Noteholder
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By:   Wilmington Trust Company, not in its      individual capacity but
solely as Owner     Trustee              By:           Name:           Title:  
        WELLS FARGO BANK, NATIONAL ASSOCIATION
as Indenture Trustee
            By:   /s/ Jacqueline E. Kimball       Name:   Jacqueline E. Kimball
      Title:   Vice President   

          Consented to by:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Agent and 66 2/3% Noteholder
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By:   Wilmington Trust Company, not in its      individual capacity but
solely as Owner      Trustee              By:           Name:           Title:  
        WELLS FARGO BANK, NATIONAL ASSOCIATION
as Indenture Trustee
            By:           Name:           Title:      

          Consented to by:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Agent and 66 2/3% Noteholder
      By:   /s/ Dominic Obaditch         Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Schedule I

A-1



--------------------------------------------------------------------------------



 



SCHEDULE I
LOAN LEVEL SECURITIZATION TRUSTS

                          Servicing   Delinquency   Requiring Investor No.  
Investor Name   Advances   Advances   Amendment  
250
  OOMC Series 2003-5   Approved        
257
  Merrill Lynch Series 2003-OPT1   Approved   Approved    
261
  OOMC Loan Trust 2004-1   Approved        
267
  ACE 2004-OP1 STEP SERV FEE   Approved        
269
  SABR Trust 2004-OP1 — STEP SF   Approved   Approved    
274
  OOMC Loan Trust Series 2004-2   Approved        
277
  Lehman SAIL 2004-4   Approved       Yes
279
  ABSC Series 2004-HE3   Approved   Approved    
284
  ABFC 2004-OPT4   Approved   Approved    
287
  OOMC Loan Trust Series 2004-3   Approved        
288
  UBS MASTR Series 2004-OPT2   Approved   Approved    
289
  ABFC 2004-OPT5   Approved   Approved    
292
  OOMLT 2005-1 STEP SERV FEE   Approved        
294
  Citigroup CMLTI 2005-OPT1   Approved   Approved    
297
  MASTR 2005-OPT1 STEP SERV FEE   Approved   Approved    
299
  CMLT 2005-OPT2 STEP SERV FEE   Approved   Approved    
324
  Lehman SAIL 2003-BC10 — STEP INV   Approved       Yes
330
  Lehman SAIL 2004-8 STEP   Approved       Yes
333
  Citigroup Mort Loan Trust 2004-OPT1 step   Approved   Approved    
334
  Barclays SABR Series 2004-OP2   Approved   Approved    
346
  Morgan Stanley 2004-OP1   Approved   Approved    
360
  Barclays SABR Series 2005-OP1   Approved   Approved    
361
  Lehman SAIL 2005-3   Approved       Yes
369
  OOMLT 2005-2 STEP SERV FEE   Approved        
370
  SOUNDVIEW 2005-OPT1- PMI   Approved        
372
  Lehman SAIL 2005-5   Approved       Yes
377
  Citigroup CMLTI 2005-OPT3   Approved   Approved    
380
  OOMLT 2005-3   Approved        
381
  ABSC 2005-HE6   Approved   Approved    
384
  JPMAC 2005-OPT1   Approved   Approved    
386
  Soundview 2005-OPT2   Approved   Approved    
391
  Citigroup CMLTI 2005-OPT4   Approved        
396
  Soundview 2005-OPT3   Approved   Approved    
397
  OOMLT 2005-4   Approved        
401
  OOMLT 2005-5   Approved        

 



--------------------------------------------------------------------------------



 



                          Servicing   Delinquency   Requiring Investor No.  
Investor Name   Advances   Advances   Amendment  
402
  SGMS 2005-OPT1   Approved        
406
  SOUNDVIEW 2005-OPT4   Approved   Approved    
412
  OOMLT 2006-1   Approved        
413
  SABR 2005-OP2   Approved   Approved    
414
  JPMAC 2005-OPT2   Approved   Approved    
416
  HSBC HASCO 2006-OPT1   Approved       Yes
417
  Barclays SABR Series 2006-OP1   Approved   Approved    
420
  HSBC HASCO 2006-OPT2   Approved       Yes
422
  Soundview2006-OPT1   Approved   Approved    
423
  Carrington 2006-OPT1   Approved        
425
  HSBC HASCO 2006-OPT3   Approved       Yes
428
  ABSC 2006-HE3   Approved   Approved    
429
  Soundview 2006-OPT2   Approved   Approved    
430
  Lehman SASCO 2006-OPT1   Approved       Yes
432
  HSBC HASCO 2006-OPT4   Approved       Yes
434
  ACE 2006-OP1   Approved        
435
  Soundview 2006-OPT3   Approved   Approved    
437
  Soundview 2006-OPT4   Approved   Approved    
440
  Soundview 2006-OPT5   Approved   Approved    
441
  OOMC Loan Trust Series 2006-2   Approved        
442
  ABSC 2006-HE5   Approved   Approved    
445
  ABFC 2006-OPT1   Approved   Approved    
449
  ABFC 2006-OPT2   Approved   Approved    
450
  OOMLT 2006-3   Approved        
551
  ACE 2006-OP2   Approved        
554
  ABFC 2006-OPT3   Approved   Approved    
559
  SGMS 2006-OPT2- Dual Cutoff   Approved        
565
  OOMLT 2007-01- Dual Cutoff   Approved        
566
  OOMC Loan Trust Series 2007-FXD1   Approved        
567
  HSBC HASCO 2007-OPT1   Approved       Yes
569
  OOMC Loan Trust Series 2007-CP1   Approved        
571
  OOMC Loan Trust Series 2007-2   Approved        
574
  OOMC Loan Trust Series 2007-FXD2   Approved        
575
  OOMC Loan Trust Series 2007-3   Approved        
576
  OOMC Loan Trust Series 2007-HL1   Approved        
577
  OOMC Loan Trust Series 2007-4   Approved        
578
  OOMC Loan Trust Series 2007-5   Approved        
581
  Soundview 2007-OPT1   Approved   Approved    
623
  Lehman Bros SASCO 1999-BC4   Approved       Yes
626
  OOMC Loan Trust 2000-A (FHLMC T023   Approved   Approved   Yes
630
  OOMC Series 2000-B   Approved        

 



--------------------------------------------------------------------------------



 



                          Servicing   Delinquency   Requiring Investor No.  
Investor Name   Advances   Advances   Amendment  
640
  OOMC Loan Trust 2000-5   Approved        
642
  OOMC Loan Trust 2000-D   Approved        
645
  OOMC Loan Trust 2001-A (FHLMC T31)   Approved        
652
  OOMC Loan Trust 2001-B (FHLMC T032 )   Approved        
654
  OOMC Loan Trust 2001-C (FHLMC TO )   Approved        
658
  OOMC Loan Trust 2001-D (FHLMC T036)   Approved        
666
  OOMC Loan Trust 2002-A -STEP SERV FEE   Approved        
669
  OOMC Loan Trust 2002-3-STEP   Approved       Yes
687
  OOMC Series 2003-1   Approved        
688
  UBS — MASTR 2003-OPT1   Approved   Approved    
690
  OOMC Loan Trust 2003-2   Approved        
691
  OOMC Series 2003-3   Approved        
693
  OOMC Series 2003-4 StepSvcFee   Approved        

 



--------------------------------------------------------------------------------



 



Exhibit B
Schedule II

B-1



--------------------------------------------------------------------------------



 



SCHEDULE II
POOL LEVEL SECURITIZATION TRUSTS

                      Delinquency   Requiring Investor No.   Investor Name  
Advance   Amendment  
250
  OOMC Series 2003-5   Approved    
261
  OOMC Loan Trust 2004-1   Approved    
267
  ACE 2004-OP1 STEP SERV FEE   Approved    
274
  OOMC Loan Trust Series 2004-2   Approved    
277
  Lehman SAIL 2004-4   Approved   Yes
287
  OOMC Loan Trust Series 2004-3   Approved    
292
  OOMLT 2005-1 STEP SERV FEE   Approved    
324
  Lehman SAIL 2003-BC10 — STEP INV   Approved   Yes
330
  Lehman SAIL 2004-8 STEP   Approved   Yes
361
  Lehman SAIL 2005-3   Approved   Yes
365
  ABFC Series 2005-HE1 STEP SF   Approved   Yes
372
  Lehman SAIL 2005-5   Approved   Yes
380
  OOMLT 2005-3   Approved    
391
  Citigroup CMLTI2005-OPT4   Approved    
397
  OOMLT 2005-4   Approved    
401
  OOMLT 2005-5   Approved    
402
  SGMS 2005-OPT1   Approved    
412
  OOMLT 2006-1   Approved    
416
  HSBC HASCO 2006-OPT1   Approved   Yes
420
  HSBC HASCO 2006-OPT2   Approved   Yes
423
  Carrington 2006-OPT1   Approved    
425
  HSBC HASCO 2006-OPT3   Approved   Yes
430
  Lehman SASCO 2006-OPT1   Approved   Yes
432
  HSBC HASCO 2006-OPT4   Approved   Yes
434
  ACE 2006-OP1   Approved    
441
  OOMC Loan Trust Series 2006-2   Approved    
448
  Merrill Lynch Series 2006-OPT1   Approved    
450
  OOMLT 2006-3   Approved    
551
  ACE 2006-OP2   Approved    
559
  SGMS 2006-OPT2- Dual Cutoff   Approved    
565
  OOMLT 2007-01- Dual Cutoff   Approved    
566
  OOMC Loan Trust Series 2007-FXD1   Approved    
567
  HSBC HASCO 2007-OPT1   Approved   Yes
569
  OOMC Loan Trust Series 2007-CP1   Approved    
571
  OOMC Loan Trust Series 2007-2   Approved    

 



--------------------------------------------------------------------------------



 



                      Delinquency   Requiring Investor No.   Investor Name  
Advance   Amendment  
573
  Merrill Lynch Series 2007-HE2   Approved    
574
  OOMC Loan Trust Series 2007-FXD2   Approved    
575
  OOMC Loan Trust Series 2007-3   Approved    
576
  OOMC Loan Trust Series 2007-HL1   Approved    
577
  OOMC Loan Trust Series 2007-4   Approved    
578
  OOMC Loan Trust Series 2007-5   Approved    
623
  Lehman Bros SASCO 1999-BC4   Approved   Yes
630
  OOMC Series 2000-B   Approved    
640
  OOMC Loan Trust 2000-5   Approved    
642
  OOMC Loan Trust 2000-D   Approved    
645
  OOMC Loan Trust 2001-A (FHLMC T31)   Approved    
652
  OOMC Loan Trust 2001-B (FHLMC T032 )   Approved    
654
  OOMC Loan Trust 2001-C (FHLMC T0 )   Approved    
658
  OOMC Loan Trust 2001-D (FHLMC T036)   Approved    
666
  OOMC Loan Trust 2002-A -STEP SERV FEE   Approved    
669
  OOMC Loan Trust 2002-3 -STEP   Approved   Yes
687
  OOMC Series 2003-1   Approved    
690
  OOMC Loan Trust 2003-2   Approved    
691
  OOMC Series 2003-3   Approved    
693
  OOMC Series 2003-4 StepSvcFee   Approved    

 



--------------------------------------------------------------------------------



 



Exhibit C
Schedule A-2

C-1



--------------------------------------------------------------------------------



 



SCHEDULE A-2
SCHEDULE OF ADDITIONAL RECEIVABLES
AVAILABLE UPON REQUEST

 